138 Ga. App. 625 (1976)
227 S.E.2d 90
U. S. I. F. ATLANTA CORPORATION
v.
PAUL et al.
52169.
Court of Appeals of Georgia.
Submitted May 3, 1976.
Decided May 12, 1976.
John Kirby, for appellant.
Carter, Ansley, Smith & McLendon, James B. Gurley, for appellees.
CLARK, Judge.
Defendant below appealed from the denial of its *626 motion for summary judgment. Appellee has moved to dismiss because there is neither an immediate review certificate from the trial judge nor the concomitant requisite of an application for permission to appeal in this court. See Ga. L. 1975, pp. 757, 758 and 759 (Code Ann. § 81A-156 (h) and Code Ann. § 6-701 (a) (2)). The motion is sustained as no appeal lies from the denial of a motion for summary judgment standing alone unless the interlocutory review procedure is observed. Clark's Super Gas, Inc. v. Tri-State Systems, Inc., 133 Ga. App. 30 (1) (209 SE2d 683).
The procedural setting here differs from that which existed in Ga. Motor Club, Inc. v. First Nat. Bank &c. Co. of Augusta, 137 Ga. App. 521. In that case both plaintiff and defendant moved respectively for summary judgments with the court granting that of the defendant and denying the plaintiff's motion. Our court pointed out that the effect of the 1975 amendment to CPA § 56 (h) was to modify the law so as to permit review of the denial of a summary judgment without the necessity of making application for interlocutory appeal where there is a final judgment which is the basis of the appeal. Code Ann. § 81A-156 (h) (Ga. L. 1975, pp. 757, 759).
Appeal dismissed. Bell, C. J., and Stolz, J., concur.